 


109 HR 5326 IH: To amend title 10, United States Code, to increase the amount of educational assistance available to members of the reserve components called or ordered to active service for more than nine consecutive months or more than 18 total months during any 24-month period.
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5326 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mrs. Emerson (for herself and Mr. Filner) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the amount of educational assistance available to members of the reserve components called or ordered to active service for more than nine consecutive months or more than 18 total months during any 24-month period. 
 
 
1.Increase in amount of educational assistance provided to certain members of reserve components called or ordered to active service 
(a)Increase in amount of assistanceParagraph (4) of section 16162(c) of title 10, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)by striking one continuous year and inserting nine continuous months; and 
(B)by inserting and after the semicolon at the end; 
(2)in subparagraph (B)— 
(A)by striking 60 percent and inserting 100 percent; and 
(B)by striking one continuous year and all that follows through the end and inserting nine continuous months or more or 18 noncontinuous months or more during any 24-month period.; and  
(3)by striking subparagraph (C).  
(b)Rate of increased educational assistanceParagraph (2) of such section is amended by striking title 38 for a member and all that follows through the end and inserting the following: 
title 38 for— 
(A)in the case of an allowance provided under paragraph (4)(A), a member whose entitlement is based on completion of an obligated period of active duty of three years; and 
(B)in the case of an allowance provided under paragraph (4)(B), a member whose entitlement is based on completion of an obligated period of active duty of two years.. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to payments made after the date of the enactment of this Act. 
 
